There was some evidence tending to show that the plaintiff carried on the business through her husband as her agent, and that all the property was purchased by her and in her name through her husband as her agent. Whether the business was thus carried on and the property thus purchased really and in good faith for her, or whether it was all a mere cover and really for her husband, to keep his property out of the reach of his creditors, were questions of fact fairly submitted to the jury, and their verdict for the plaintiff is, as to these questions, final and conclusive. Since the passage of the "act concerning the rights and liabilities of husband and wife" (chap. 90, Laws of 1860), there can be no longer a question that a married woman can carry on business on her sole and separate account, and that in such business she can purchase property for cash or upon credit, and that she can manage her business and property through her husband as her agent. (Knapp v. Smith, 27 N.Y., 277;Buckley v. Wells, 33 N.Y., 518; Gage v. Dauchey,34 N.Y., 293; Merchant v. Brunell, 3 Keyes, 539; Draper v.Stouvenel, 35 N.Y., 507; Sammis v. McLoughlin,35 N.Y., 647.)
The creditors of an insolvent have no claim upon his services. They cannot compel him to work and earn wages for their benefit, and hence he does not defraud them if he chooses to give away his services by working gratuitously for *Page 349 
another. The husband may, therefore, in the management of his wife's separate business or property, work for her, as any other person might, without any compensation, and his creditors would not thereby gain any rights against the wife or her property and would have no legal right to complain.
This judgment should, therefore, be affirmed with costs.
All concur.
Judgment affirmed with costs.